EXHIBIT 10.69

RESTRICTED SHARE AWARD AGREEMENT

THIS AGREEMENT, made as of this          day of         , 2007 between Kindred
Healthcare, Inc., a Delaware corporation and its successors (the “Company”), and
                     (the “Participant”).

WHEREAS, the Company adopted and maintains the Kindred Healthcare, Inc. 2001
Stock Incentive Plan, Amended and Restated (the “Plan”);

WHEREAS, the Plan provides for the award to participants in the Plan of
restricted shares of common stock of Kindred Healthcare, Inc., par value $.25
per share (the “Common Stock”).

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock. Pursuant and subject to the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant
                     (            ) shares of Common Stock (the “Shares,” and
this grant shall be referred to herein as the “Award”). The Shares shall vest
only in accordance with the provisions of this Agreement and of the Plan. The
certificates representing the Shares, together with stock powers duly authorized
in blank by the Participant, shall be deposited with the Company to be held by
it until the Shares vest in accordance with Section 3 hereof or are forfeited in
accordance with Section 4. All capitalized terms used herein and not defined
herein shall have the meanings assigned to them in the Plan.

2. Non-Transferability. Prior to the vesting of the Shares as described in
Section 3 hereof, neither the Shares nor the rights represented thereby shall be
assignable, transferable, pledged or otherwise encumbered under any
circumstances. In addition, the Shares and the rights represented thereby shall
not be assignable or transferable for 90 days after the date of this Agreement.
Such 90 day transfer restriction shall not subject the Shares to a substantial
risk of forfeiture. Any purported or attempted transfer of such Shares or such
rights in contravention of this Section 2 shall be null and void and shall
result in the immediate forfeiture of the Shares.

3. Vesting of Shares.

(a) Except as provided in Section 3(b) and Section 4, the Shares subject to this
Award shall vest and become fully transferable without restriction according to
the following schedule:

 

1



--------------------------------------------------------------------------------

(i)              of the Shares subject to this Award shall vest         , 2008.

(ii) An additional              of the Shares subject to this Award shall vest
on         , 2009.

(iii) An additional              of the Shares subject to this Award shall vest
on         , 2010.

(iv) An additional              of the Shares subject to this Award will vest on
        , 2011.

(b) Notwithstanding the foregoing, in the event of (1) a Change in Control or
(2) the death or Disability of the Participant, the Shares shall automatically
vest, all restrictions on the Shares shall lapse and the Company shall deliver
to Participant a certificate representing the Shares; provided, however, in no
event may the vesting of any Shares held by an Participant subject to
Section 16(b) of the Exchange Act be accelerated until such time as the vesting
would not violate Section 16(b).

4. Forfeiture of Shares. If the employment of the Participant with the Company
shall terminate for any reason other than death or Disability, all of the Shares
which have not vested in accordance with Section 3 of this Agreement shall be
forfeited and reconveyed to the Company by Participant without additional
consideration and Participant shall have no further rights with respect thereto.

5. Modification and Waiver. Except as provided in this Agreement and in the Plan
with respect to determinations of the Committee and subject to the Company’s
right to amend the Plan, neither this Agreement nor any provision hereof can be
changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by the Participant and the Company. No such agreement shall
extend to or affect any provision of this Agreement not expressly changed,
modified, amended, discharged, terminated or waived or impair any right
consequent on such a provision. The waiver of or failure to enforce any breach
of this Agreement shall not be deemed to be a waiver or acquiescence in any
other breach thereof.

6. Rights as Stockholder. Participant shall be considered a stockholder of the
Company with respect to all such Shares that have not been forfeited and shall
have all rights appurtenant thereto, including the right to vote or consent to
all matters that may be presented to the stockholders and to receive all
dividends and other distributions paid on such Shares. If any dividends or
distributions are paid in Common Stock, such Common Stock shall be subject to
the same restrictions as the Shares with respect to which it was paid.

 

2



--------------------------------------------------------------------------------

7. Adjustment Upon Changes in Common Stock

(a) In the event of any change in the capitalization of the Company or other
corporate change or transaction involving the Company or its securities, the
Committee shall make equitable adjustments in the number and class of shares
subject to the Award outstanding on the date on which such change occurs.

(b) In the event of (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Committee shall either:

(i) cancel each Share outstanding immediately prior to such event (whether or
not then vested), and, in full consideration of such cancellation, pay to the
Participant an equitable amount in cash for each Share equal to the value of the
property (including cash) received by the holder of a share of Common Stock; or

(ii) provide for the exchange of each Share outstanding immediately prior to
such event (whether or not then vested) for an option, a stock appreciation
right or a share of restricted stock with respect to, as appropriate, some or
all of the property which a holder of the number of shares of Common Stock
subject to the Award would have received in such transaction and, incident
thereto, make an equitable adjustment in the exercise price of the option or
stock appreciation right, or the number of shares or amount of property subject
to the option, stock appreciation right or share of restricted stock, or, if
appropriate, provide for a cash payment to the Participant in partial
consideration for the exchange of the Shares.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

9. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and a Plan prospectus.

10. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provision hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern except as
specifically provided in Section 2 and Section 7 hereof.

11. Entire Agreement. This Agreement and the Plan represent the final, complete
and total agreement of the parties hereto respecting the Shares and the matters
discussed herein and this Agreement supersedes any and all previous agreements
and understandings, whether written, oral or otherwise, relating to the Shares
and such matters.

 

3



--------------------------------------------------------------------------------

12. No Contract of Employment. This Agreement shall not confer upon the
Participant any right with respect to the continuation of such Participant’s
employment by the Company or prohibit the Company at any time from terminating
such employment or increasing or decreasing the base salary or other
compensation for such Participant.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan, as
of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:   Richard A. Lechleiter Title:  

Executive Vice President and Chief

Financial Officer

 

 

4